Case 4:19-cv-00767-MAC-CAN Document 31 Filed 09/21/20 Page 1 of 1 PageID #: 288




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 PAUL DANA WILLIAMS, #07339-051                  §
                                                 §
 versus                                          §   CIVIL ACTION NO. 4:19-CV-767
                                                 §   CRIMINAL ACTION NO. 4:91-CR-34(1)
 UNITED STATES OF AMERICA                        §

                                   ORDER OF DISMISSAL

          The above-entitled and numbered civil action was referred to United States Magistrate

 Judge Christine A. Nowak, who issued a Report and Recommendation (#29) concluding that

 Movant’s Motion filed pursuant to 28 U.S.C. § 2255 should be granted. Movant filed a response

 (#30), asserting that his convictions were sentenced separately and distinctly from each other;

 therefore, vacating Count Three should not be viewed as “unblundling” his sentence. As noted

 in the Report, however, this is a matter for resentencing.

          Having reviewed the Report and Recommendation, the Court concludes that the findings

 and conclusions of the Magistrate Judge are correct, and adopts the same as the findings and

 conclusions of the Court.

           It is therefore ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

 Sentence (#1) is GRANTED to the extent that Count Three of Movant’s conviction under 18

 U.S.C. § 924 ( c) is VACATED and the case is REMANDED for resentencing.

           SIGNED at Beaumont, Texas, this 21st day of September, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
